Citation Nr: 0326996	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals acne 
vulgaris.

(The issue of whether new and material evidence was received 
to reopen a claim of entitlement to service connection for 
acne vulgaris was the subject of November 7, 2002, decision, 
which granted the appeal on that issue.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 2000 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board dated November 7, 2002, found that 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for acne vulgaris, which 
was the subject of a prior final disallowance in April 1974.


FINDINGS OF FACT

1.  Acne vulgaris, which pre-existed the veteran's period of 
active service, increased in severity beyond normal 
progression in service.

2.  There is medical evidence that the veteran currently has 
residuals of treatment for acne vulgaris.

CONCLUSION OF LAW

Acne vulgaris was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
Board directed that the veteran undergo a VA skin examination 
and that the examiner provide an opinion on the medical issue 
in this case.  The report of the examination and opinion were 
received in February 2003.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  

The Board notes that, in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2), which authorized the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver were invalid 
because they were contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which... is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  However, in view of the 
facts that the medical opinion obtained by the Board was 
favorable to the veteran's claim and this decision grants the 
veteran's claim, the Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Temporary or intermittent flare-ups of a preexisting 
disability during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran's service medical records included a November 
1942 entrance examination which indicated that he had acne 
over the face and body.  In April 1943, he was diagnosed with 
chronic severe acne vulgaris over the head and back, which 
was noted to have existed prior to service.  It was noted 
that the condition had begun at the age of 14 and involved 
the face, chest, back and buttocks.  It was commented that he 
had received radiation therapy in civilian life.  The 
examiner noted that tropical climates made the condition 
worse and that he should be transferred to a colder climate.  
The lesions were noted to suppurate, causing pain and 
discomfort.  In July 1943, it was noted that the three months 
of tropical service had worsened the lesions.  By August 
1943, the condition had improved.  At the time of a September 
1943 separation examination, the diagnosis was severe, 
chronic acne vulgaris with multiple heavy scarring over the 
chest, back and shoulders.

A September 1970 VA examination noted that the veteran had 
severe acne vulgaris over the face, neck and chest. 

A private physician noted in January 1974 that the veteran 
had had severe acne of the face, chest and back at the time 
of his induction into service.  For several months, he had 
undergone X-ray treatment on these parts of his body.  
Another VA examination was performed in February 1974, at 
which it was noted that the veteran had significant scarring 
of the face, neck, chest and back from old quiescent acne 
vulgaris.

A November 1974 VA examination noted that the veteran's skin 
had marked skin changes of the entire back, upper chest, 
upper shoulders, neck and face.  The underlying basic skin 
condition was that of scarring, thickening, pigmentation and 
areas of built up scar tissue.  There was quite a lot of 
itching and sensitivity.  Acne vulgaris was diagnosed. 

A July 1975 VA examination noted a lot of damage due to the 
removal of basal cell carcinoma.  The veteran also had 
widespread whitened scars presumably from old acne comedones. 

A June 1986 VA examination found marked diffuse severe 
scarring from acne over the back, chest and face. 

Severe acne scarring was also noted during a July 1989 VA 
examination.

VA re-examined the veteran in April 1992.  The examiner noted 
that the veteran had had acne prior to service but that it 
had become severely activated while he was serving in New 
Caledonia.  He had many acne scars over the thorax, both 
posteriorly and anteriorly, as well as a number of lesions 
over the anterior pectoral area.  The impression was status 
post acne-aggravated by military duty in World War II.  

A private examiner commented in June 1993 that the veteran's 
severe acne had gotten worse when he was sent overseas. 

Another VA examination was conducted in February 1999.  The 
veteran's outbreak of severe acne while serving in New 
Caledonia was noted.  He had hundreds of stellate scars over 
the back and chest which were very likely the residual of 
severe nodulocystic acne.  The assessment was severe 
nodulocystic acne, in part triggered by exposure to tropical 
environment while stationed in New Caledonia, which 
subsequently led to severe tropical type acne which required 
radiation therapy to control.

A private physician, M. G. M., stated in July 2002 that the 
veteran had had a history of acne vulgaris during his teen 
years and "[d]uring his service in the military, he was 
stationed in a tropical area. In my opinion the hot climate 
most probably exacerbated his acne.."  Also in July 2002, K. 
J. F., another private physician, noted that the veteran had 
had a mild amount of acne vulgaris at the time of his 
induction into service. He was then sent to the South 
Pacific, where he suffered a flare-up, which necessitated his 
return to the States for X-ray therapy.  It was stated that 
"[i]t is completely possible that transfer to the South 
Pacific could have triggered his flare of acne both from the 
standpoint of increasing stress which has been an 
exacerbating factor of acne as well as changes in climate, 
changes in the temperature or even aggravation of his natural 
skin flora by fungus from the South Pacific.  All of the 
factors could be influencing flare of acne vulgaris that he 
had in his youth."  Another private physician, D. K. D., 
indicated in July 2002 that the veteran's acne apparently 
became worse upon entering the military after he was sent to 
a tropical climate and it was possible that either stress or 
environmental changes could be related to this flare.  Dr. D. 
K. D. reported that, "He certainly has numerous Basal Cell 
Carcinomas almost certainly a result of the radiation therapy 
he received for his acne."

The Board finds that the findings and opinions of the 3 
private physicians demonstrate that acne vulgaris, which pre-
existed the veteran's period of active service, increased in 
severity beyond normal progression in service.

At the VA skin examination in February 2003, the diagnoses 
were generalized sun-damaged skin and irritated seborrheic 
keratosis versus basal cell versus other lesions that may 
need to be biopsied in the future.  The examiner stated an 
opinion that there is some evidence that the veteran's acne 
vulgaris progressed in service because of the hot, humid 
weather which he was in.  The examiner stated, however, that 
the veteran did not currently show evidence of acne vulgaris.

The Board notes that service connection presupposes a 
diagnosis of a current disease, Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992), and that there is no current diagnosis 
of acne vulgaris.   However, several private physicians have 
found that the veteran's acne vulgaris was aggravated by 
active service and the VA skin examiner in February 2003 
essentially agreed with that finding.  In addition, one of 
the private physicians, Dr. D. K. D., found in July 2002 that 
the veteran had basal cell carcinomas almost certainly 
related to radiation treatment for acne vulgaris, and there 
is no medical evidence or opinion contrary to Dr. D. K. D.'s 
finding.  The Board, therefore, finds that the veteran does 
currently have residuals of acne vulgaris which was 
aggravated by active service and that service connection 
should be granted for such disability.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


ORDER

Service connection is granted for residuals of acne vulgaris.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



